Exhibit 10.120

AMENDMENT TO LICENSE AGREEMENT 1993-04-0412

BETWEEN

CORTEX PHARMACEUTICALS

AND

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

This Amendment (“Amendment”) to License Agreement Control No. 1993-04-0412
(“Agreement”) between Cortex Pharmaceuticals (“CORTEX”) and The Regents of the
University of California (“THE REGENTS”) is effective as of the 24 day of
August, 2010.

WHEREAS, CORTEX and THE REGENTS entered into the Agreement effective as of
June 25th 1993, covering certain inventions developed by THE REGENTS as
identified therein;

WHEREAS, CORTEX and THE REGENTS now desire to revise, add and clarify certain
terms and provisions of the Agreement as set forth herein;

NOW THEREFORE, CORTEX and THE REGENTS amend the Agreement as follows:

 

  1. Section 1.1 of the Agreement shall be revised as follows:

ADD:

 

UC Case No.

  

US/Foreign App. No.

  

Filing Date

2004-180

  

11/044992

  

01/26/2005

REMOVE:

 

UC Case No.

  

Issued US Patent No.

2000-006-1

  

6110935

2000-006-2

  

6313115

2000-006-5

  

6730677

 

  2. Section 2.3 of the Agreement is amended to read as follows:

“2.3 Except as otherwise provided herein, the license granted in Section 2.1
shall be exclusive in all fields of use for the life of this Agreement. The
license granted to UC Case No. 1991-207 shall be exclusive in all fields of use
except for Respiratory Depression and vaso-occlusive crises associated with
sickle cell disease for which the grant shall be non-exclusive for the life of
this Agreement. Respiratory Depression is defined as a variety of conditions
characterized by reduced frequency and inspiratory drive to cranial and spinal
motor neurons.

 

1



--------------------------------------------------------------------------------

Specifically, Respiratory Depression refers to conditions where the medullary
neural network associated with respiratory rhythm generating activity does not
respond to accumulating levels of PCO2 (or decreasing levels of PO2) in the
blood and subsequently under stimulates motor neurons controlling lung
musculature.”

All other terms of the Agreement remain unchanged.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment.

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA     CORTEX PHARMACEUTICALS By:  

/s/ Ronnie Hanecak

    By:  

/s/ Mark Varney

Name:  

Ronnie Hanecak

    Name:  

Mark Varney

Title:  

Assistant Vice Chancellor

    Title:  

President & CEO

Date:  

August 23, 2010

    Date:  

August 24, 2010

 

2